Morse,-J.
The main parties to this controversy are the same as in the case of Rozell v. Redding, 59 Mich., 331, only their positions as parties are inverted. The defendant, James H. Bedding, who is now the husband of Jane, who was once the wife of Henry Bozell, it is conceded has no interest in the suit, and was only made a party, nominally, because of his being used as an instrument in the conveyance sought to be rectified by complainant’s bill of complaint.
Much of the evidence in the two cases is identical, and is outlined in the opinion in Rozell v. Redding. It will be necessary, therefore, to refer only to that portion of the record, in this case, that refers to the particular piece of land in controversy here.
One Benjamin F. Needham sold the N. ½ of the W. ½ of the S. E. ¼ of section 7, in town 8 S., of range 18 W., in Berrien county, on the sixteenth day of May, 1867, to the defendant, Henry Bozell, said Bozell paying $300 down, and executing a mortgage back to Needham upon the premises, for $1,000, his note for the same amount accompanying the mortgage, said note and mortgage becoming due in seventeen months therefrom.
On the ninth day of October, 1868, Henry Bozell and the complainant, Jane Bedding (being then Jane Bozell, and the wife of said Henry), deeded the land, as they supposed, to James H. Bedding, and he, at the same time, conveyed the same premises to Jane Bozell (now Bedding.) The conveyance was made through Bedding, because it was thought by the parties that the husband could not legally deed directly to the wife. A mistake was made in both conveyances in *478describing the land, the description being the N. $ of the W. i of the S. W. i. It is conceded that Henry Bozell did not then and never has owned any land on the southwest quarter.
The complainant claims that she has an equitable right to have this mistake corrected, and invokes the aid of the court for that purpose. She avers that she obtained this conveyance upon an agreement with her husband that she should take up and pay this $1,000 note and mortgage, and that she has done so, paying something over $1,100, and-getting a discharge of the mortgage; and that she cleared upon said premises about ten acres, and made some other improvements, amounting in all in value to about $190. The evidence shows that she did pay the note and mortgage, but the defendant, Bozell, claims she paid it out of moneys that belonged to him, which she denies. He also claims that the deed by him to her was a voluntary one, coupled with a verbal condition that she should build and live upon it. It is conceded that she took possession at once, or very soon after the deed, of the premises, and cleared about ten acres, and has since cultivated the clearing and paid the taxes yearly upon the whole premises. She did not build or live upon it.
We are not certain, from the evidence, whether the note and mortgage were paid by complainant out of her own funds, or from moneys that rightfully belonged to her husband.
If the note and mortgage were paid by Bozell’s money, the conveyance by him, through Bedding, to complainant was in all respects a voluntary one. If a voluntary deed, it cannot be corrected without the consent of all the parties to it.
But if the complainant did pay the note and mortgage, as •she claims, it does not necessarily follow that she is entitled to relief in a court of equity. The court has a right, in proceedings of this nature, to consider all the equities between the parties to the controversy; and if the general equities of the whole of the dealings between them, especially in matters between husband and wife, are against the complainant, or equal, she can very properly be refused relief in a particular *479part of such dealings, though as to the one transaction a particular equity may seem to exist in her favor.
By a course of proceeding not entirely creditable to her, she is now possessed of nearly all of the real estate and property of the defendant, acquired from him while she was his wife, and mainly because she was his wife, yet obtained under such circumstances of his own folly, as shown in Rozell v. Redding, that we could not grant him any relief. She has turned him out of doors, perhaps not without reason, and married another. We do not feel called upon'to exercise, however, any further equitable jurisdiction in her behalf.
The circuit judge, who must have obtained some knowledge of the parties and tire witnesses that we do not possess, saw fit to leave the parties to this and the other controversy as they were, dismissing both bills of complaint. It is not the business of a court of equity to burden itself with the hunting out of some particular equity between a husband and wife, whose conduct, on either side, does not show such a case, on the whole, as to warrant equitable interference for either in their financial dealings or transactions.
The complainant certainly has the advantage so far, in a worldly sense, and we do not care to increase it.
The decree of the court below must be affirmed, with costs of both courts.
Campbell, C. J., and Ohamplin, J., concurred. Sherwood, J., concurred in the result.